Case 1:20-cv-00551-DDD-KMT Document 19 Filed 05/06/20 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-00551-DDD-KMT

        AMERICA 2030 CAPITAL LIMITED,

             Plaintiff,
        v.

        MARK BRANTLEY;
        DANIEL BRANTLEY LAW FIRM;
        BRIAN BARNES;
        ELIZABETH HARPER;
        DIA FORRESTER;
        ERIK PRINCE;
        SUNPOWER BUSINESS GROUP PTE LTD; and
        TOURNAN TRADING PTE LTD,

             Defendants.


                                ORDER OF DISMISSAL


             Before the Court is Plaintiff’s response [Doc. 18] to the Court’s Sec-
        ond Order to Show Cause [Doc. 17] why this case should not be dis-
        missed due to the Court’s lack of subject-matter jurisdiction. Plaintiff
        has again failed to meet its burden of establishing subject-matter juris-
        diction, and its claims will therefore be dismissed.

             Plaintiff maintains that the Court has diversity jurisdiction pursu-
        ant to 28 U.S.C. § 1332. The Court “must rigorously enforce Congress’[s]
        intent to restrict federal [diversity] jurisdiction.” Miera v. Dairyland Ins.
        Co., 143 F.3d 1337, 1339 (10th Cir. 1998) (citing St. Paul Mercury In-
        dem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938)). Plaintiff contends
        that it is a citizen of the State of Colorado, and that Defendants are cit-
        izens of the State of Virginia and the foreign states of West Indies and


                                            -1-
Case 1:20-cv-00551-DDD-KMT Document 19 Filed 05/06/20 USDC Colorado Page 2 of 4




        Hong Kong. [Proposed Am. Compl., Doc. 18-1 at ¶ 1.] Section 1332(a)
        provides for diversity jurisdiction over civil actions between “citizens of
        a State and citizens or subjects of a foreign state” and between “citizens
        of different States and in which citizens or subjects of a foreign state are
        additional parties,” so long as the amount in controversy exceeds
        $75,000. 28 U.S.C. § 1332(a)(2), (3). The requirement of complete diver-
        sity applies to the alienage provisions of Section 1332(a)(2) and (3). New-
        man-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828-29 (1989); Depex
        Reina 9 P’ship v. Tex. Int’l Petroleum Corp., 897 F.2d 461, 463, 465 (10th
        Cir. 1990).

           If Plaintiff’s contentions regarding the citizenship of the parties are
        accurate, the Court likely would have subject-matter jurisdiction over
        this action pursuant to Section 1332(a)(3). Plaintiff has, however,
        failed—in its complaint [Doc. 1], its response [Doc. 15] to the Court’s
        first Order to Show Cause [Doc. 14], its response [Doc. 18] to the Court’s
        Second Order to Show Cause [Doc. 17], and its proposed amended com-
        plaint [Doc. 18-1]—to allege the facts required to support its contentions
        that it is a citizen of Colorado and the entity defendants are citizens of
        the West Indies and Hong Kong.

           As to its own citizenship, Plaintiff alleges that it is “a Colorado cor-
        poration in good standing with a Registered Agent located in Colorado
        Springs, State of Colorado.” [Proposed Am. Compl., Doc. 18-1 at ¶ 1.]
        The Court infers from this allegation that Colorado is the state by which
        Plaintiff has been incorporated. But nowhere in its pleadings has Plain-
        tiff identified the location of its principal place of business. Without this
        information, the Court cannot ascertain the entirety of Plaintiff’s citi-
        zenship, and therefore cannot determine whether complete diversity ex-
        ists. See 28 U.S.C. § 1332(c)(1) (corporation is deemed citizen of every




                                            -2-
Case 1:20-cv-00551-DDD-KMT Document 19 Filed 05/06/20 USDC Colorado Page 3 of 4




        State by which it is incorporated and State or foreign state of its princi-
        pal place of business).

           As to Defendant Daniel Brantley Law Firm, the Court infers from
        Plaintiff’s allegations that this entity is a partnership. [See Proposed
        Am. Compl., Doc. 18-1 at ¶ 3.] Plaintiff alleges that three of Daniel
        Brantley Law Firm’s partners are citizens of the West Indies. [Id. at
        ¶¶ 12-13.] But nowhere in its pleadings has Plaintiff identified whether
        Daniel Brantley Law Firm has any other partners in addition to the
        three who are named as defendants. Without this information, the Court
        cannot ascertain the entirety of Defendant Daniel Brantley Law Firm’s
        citizenship, and thus cannot determine whether complete diversity ex-
        ists. See Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990) (diver-
        sity jurisdiction in suit by or against unincorporated entity depends on
        citizenship of all the entity’s members).

           As to Defendants Sunpower Business Group PTE LTD and Tournan
        Trading PTE LTD, Plaintiff alleges that these entities are “compan[ies]
        domiciled in Hong Kong.” [Proposed Am. Compl., Doc. 18-1 at ¶¶ 16-17.]
        But nowhere in its pleadings has Plaintiff identified whether these en-
        tities are corporations or entities of some other type. Without this infor-
        mation—and information as to either the locations of the entities’ incor-
        poration and principal places of business, or the citizenship of all their
        members—the Court cannot ascertain the citizenship of these two de-
        fendants, and thus cannot determine whether complete diversity exists.
        See Carden, 494 U.S. at 189-90 (incorporation or lack thereof is deter-
        minative of artificial entity’s citizenship); Society of Lloyd’s v. Reinhart,
        402 F.3d 982, 1002 (10th Cir. 2005) (same).

           “The party invoking federal jurisdiction bears the burden of estab-
        lishing such jurisdiction as a threshold matter.” Radil v. Sanborn W.



                                            -3-
Case 1:20-cv-00551-DDD-KMT Document 19 Filed 05/06/20 USDC Colorado Page 4 of 4




        Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004). The Court has given
        Plaintiff two opportunities to remedy the deficiencies in its allegations
        regarding diversity jurisdiction, but Plaintiff has failed to do so. Plaintiff
        has withdrawn its Foreign Corrupt Practices Act claim and its conten-
        tion that the Court has federal-question jurisdiction. [See Resp. to 2d
        Show Cause Order, Doc. 18 at 1-2; Proposed Am. Compl., Doc. 18-1
        at 11-12.]

           Accordingly, it is ORDERED that this action is DISMISSED
        WITHOUT       PREJUDICE        pursuant     to   Federal    Rule    of   Civil
        Procedure 12(h)(3) for lack of subject-matter jurisdiction.

        DATED: May 6, 2020                     BY THE COURT:




                                               Hon. Daniel D. Domenico




                                            -4-
